ORDER
The records in the office of the Clerk of The Supreme Court show that, on November 14,1967, Joseph Harold Heard was admitted and enrolled as a member of the Bar of this State.
In a letter addressed to the Clerk of the South Carolina Supreme Court,- dated December 3, 1982, Joseph Harold Heard submitted his resignation from the South Carolina Bar. Joseph Harold Heard’s letter is made a part of this Order.
It is, therefore, ordered that the resignation of Joseph Harold Heard be accepted. He shall forthwith, within five days, deliver to the Clerk of The Supreme Court his Certificate of Admission to practice law in this State, and his name shall be stricken from the roll of attorneys.
Joseph H. Heard
1023 Chestnut Hill Drive
Erie, Pa. 16509
3 December 1982
*35Hon. Clerk of Court
The Supreme Court of South Carolina
P. O. Box 11358
Columbia, S. C. 29211
Sir:
I wish to obtain the approval and consent, required by Sec. 1.6 of the bylaws of the South Carolina Bar, for resignation in good standing from the Bar.
Permission to resign is requested since I have not resided or practiced in South Carolina since 1969 and, having recently moved to Pennsylvania, deem it unlikely that I will have opportunity to do so in the future.
If this letter will suffice as a request for approval of my resignation, I would greatly appreciate your submitting it to the Court on my behalf. If a more formal petition or any additional information should be required, please so advise.
Respectively,
s/ Joseph H. Heard
Joseph H. Heard
ce: The S. C. Bar